IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30641
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BERNIE PORCHE,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 98-CR-20-ALL-L
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Bernie Porche appeals the sentence imposed following the

revocation of his supervised release.    He argues that the

district court sentenced him to a sentence consecutive to a

previously imposed sentence based on its misapprehension that it

had no discretion to do otherwise under the applicable law.

     The policy statements in Chapter 7 of the Sentencing

Guidelines are merely advisory.     See United States v. Escamilla,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30641
                                 -2-

70 F.3d 835, 835 (5th Cir. 1995).   However, this court has

considered those policy statements in conjunction with U.S.S.G.

§ 5G1.3 and its commentary and has determined that a sentence

imposed following the revocation of supervised release must be

served consecutively to any sentence that the defendant is

serving.    See United States v. Alexander, 100 F.3d 24, 25-27 (5th

Cir. 1996).

     The district court did not misapprehend the applicable law

in imposing a consecutive sentence.   The sentence imposed is

AFFIRMED.